              Case 2:20-cv-01400-JAT--DMF Document 4 Filed 09/08/20 Page 1 of 20




          1   WO                                                                                         MDR

          2
          3
          4
          5
          6                       IN THE UNITED STATES DISTRICT COURT
          7                             FOR THE DISTRICT OF ARIZONA
          8
          9    Carlos Valez,                                     No. CV 20-01400-PHX-JAT (DMF)
         10                          Plaintiff,
         11    v.                                                ORDER
         12
               Corrections Corporation of America, et
         13    al.,
         14                          Defendants.
         15
                     On July 15, 2020, Plaintiff Carlos Valez, who is confined in the Northern Nevada
         16
              Correctional Center in Carson City, Nevada, filed a pro se civil rights Complaint pursuant
         17
              to 42 U.S.C. § 1983 (Doc. 1) and a Motion for Appointment of Counsel (Doc. 2) and paid
         18
              the filing and administrative fees. The Court will dismiss the Complaint with leave to
         19
              amend and will deny without prejudice the Motion for Appointment of Counsel.
         20
              I.     Statutory Screening of Prisoner Complaints
         21
                     The Court is required to screen complaints brought by prisoners seeking relief
         22
              against a governmental entity or an officer or an employee of a governmental entity. 28
         23
              U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
         24
              has raised claims that are legally frivolous or malicious, that fail to state a claim upon which
         25
              relief may be granted, or that seek monetary relief from a defendant who is immune from
         26
              such relief. 28 U.S.C. § 1915A(b)(1)–(2).
         27
                     A pleading must contain a “short and plain statement of the claim showing that the
         28
              pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does

JDDL-K
              Case 2:20-cv-01400-JAT--DMF Document 4 Filed 09/08/20 Page 2 of 20




          1   not demand detailed factual allegations, “it demands more than an unadorned, the-
          2   defendant-unlawfully-harmed-me accusation.”           Ashcroft v. Iqbal, 556 U.S. 662, 678
          3   (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
          4   conclusory statements, do not suffice.” Id.
          5          “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
          6   claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
          7   550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
          8   that allows the court to draw the reasonable inference that the defendant is liable for the
          9   misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
         10   relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
         11   experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual
         12   allegations may be consistent with a constitutional claim, a court must assess whether there
         13   are other “more likely explanations” for a defendant’s conduct. Id. at 681.
         14          But as the United States Court of Appeals for the Ninth Circuit has instructed, courts
         15   must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342
         16   (9th Cir. 2010). A “complaint [filed by a pro se prisoner] ‘must be held to less stringent
         17   standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus, 551
         18   U.S. 89, 94 (2007) (per curiam)).
         19          If the Court determines that a pleading could be cured by the allegation of other
         20   facts, a pro se litigant is entitled to an opportunity to amend a complaint before dismissal
         21   of the action. See Lopez v. Smith, 203 F.3d 1122, 1127-29 (9th Cir. 2000) (en banc).
         22   Plaintiff’s Complaint will be dismissed for failure to state a claim, but because it may
         23   possibly be amended to state a claim, the Court will dismiss it with leave to amend.
         24   II.    Complaint
         25          In his two-count Complaint, Plaintiff names as Defendants Corrections Corporation
         26   of America (CCA),1 Warden Thomas B., Lieutenant Perez, Case Counselor Ortega,
         27
         28          1
                       Corrections Corporation of America (CCA) has changed its name to CoreCivic as
              part of a rebranding.

JDDL-K
                                                             -2-
              Case 2:20-cv-01400-JAT--DMF Document 4 Filed 09/08/20 Page 3 of 20




          1   Investigator Bawlick, and Case Manager Norvaes. In his Request for Relief, Plaintiff seeks
          2   monetary damages, a federal investigator to investigate the treatment of inmates at all CCA
          3   facilities, and his attorney’s fees and filing fees.
          4          In Count One, Plaintiff alleges he was subjected to excessive force. He claims that
          5   when he was confined at CCA’s Saguaro Correctional Center in Eloy, Arizona, he woke
          6   up at 11:00 a.m., and noticed there was a lot of noise on his tier. Plaintiff contends
          7   Defendant Perez came to his cell door and, using Defendant Norvaes to communicate to
          8   Plaintiff in Spanish, ordered Plaintiff to strip naked. Plaintiff alleges he did and was
          9   standing naked in front of his cell door. He claims Defendant Perez opened Plaintiff’s food
         10   slot and pointed at Plaintiff’s penis and Defendants Ortega, Bawlick, and Norvaes were
         11   laughing at him. Plaintiff alleges he asked if he could put his boxer shorts back on, but
         12   Defendant Perez, through Defendant Norvaes, told him that he could not and told him to
         13   come out of his cell onto the tier. Plaintiff alleges he was embarrassed and, therefore,
         14   refused. He asserts he then was sprayed in the mouth with pepper spray, without warning,
         15   and “they” opened his cell door, rushed in, hit him in the head, and kicked him in the side.
         16   Plaintiff claims he passed out and, when he regained consciousness, his boxers were on
         17   and “they” told him that they had found a weapon. Plaintiff asserts he never had a weapon.
         18   He alleges he suffered lung issues, long-term breathing difficulty, a bloody nose, a skin
         19   rash, and bruised ribs.
         20          In Count Two, Plaintiff alleges he was denied access to the court from February 2
         21   to July 23, 2018. He claims he was denied an informal grievance, access to a law library,
         22   pen and paper, his property containing his legal work, the addresses of his family members,
         23   stamps, and envelopes. Plaintiff contends he verbally requested these items daily to
         24   numerous corrections officers, but most corrections officers did not speak Spanish and
         25   ignored him. He claims he was denied an opportunity to pursue administrative remedies,
         26   access to the law library to get help, and pens and paper to communicate.
         27   ....
         28   ....


JDDL-K
                                                            -3-
              Case 2:20-cv-01400-JAT--DMF Document 4 Filed 09/08/20 Page 4 of 20




          1   III.      Failure to State a Claim
          2             Although pro se pleadings are liberally construed, Haines v. Kerner, 404 U.S. 519,
          3   520-21 (1972), conclusory and vague allegations will not support a cause of action. Ivey
          4   v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982). Further, a liberal interpretation of a
          5   civil rights complaint may not supply essential elements of the claim that were not initially
          6   pled. Id.
          7             A.     Defendant CCA
          8             To state a claim under § 1983 against a private entity performing a traditional public
          9   function, such as housing prisoners, a plaintiff must allege facts to support that his
         10   constitutional rights were violated as a result of a policy, decision, or custom promulgated
         11   or endorsed by the private entity. See Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1138-
         12   39 (9th Cir. 2012); Buckner v. Toro, 116 F.3d 450, 452 (11th Cir. 1997) (per curiam). A
         13   plaintiff must allege the specific policy or custom and how it violated his constitutional
         14   rights. A private entity is not liable merely because it employs persons who allegedly
         15   violated a plaintiff’s constitutional rights. See Tsao, 698 F.3d at 1139; Buckner, 116 F.3d
         16   at 452.
         17             Plaintiff does not allege that any of the conduct described in the Complaint was the
         18   result of a specific policy or custom of Defendant CCA. Thus, the Court will dismiss
         19   without prejudice Defendant CCA.
         20             B.     Defendant Thomas B.
         21             To state a valid claim under § 1983, plaintiffs must allege that they suffered a
         22   specific injury as a result of specific conduct of a defendant and show an affirmative link
         23   between the injury and the conduct of that defendant. See Rizzo v. Goode, 423 U.S. 362,
         24   371-72, 377 (1976). There is no respondeat superior liability under § 1983, and therefore,
         25   a defendant’s position as the supervisor of persons who allegedly violated Plaintiff’s
         26   constitutional rights does not impose liability. Monell v. Dep’t of Soc. Servs., 436 U.S. 658
         27   (1978); Hamilton v. Endell, 981 F.2d 1062, 1067 (9th Cir. 1992); Taylor v. List, 880 F.2d
         28   1040, 1045 (9th Cir. 1989). “Because vicarious liability is inapplicable to . . . § 1983 suits,


JDDL-K
                                                             -4-
              Case 2:20-cv-01400-JAT--DMF Document 4 Filed 09/08/20 Page 5 of 20




          1   a plaintiff must plead that each Government-official defendant, through the official’s own
          2   individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676.
          3           Plaintiff has not alleged that Defendant Thomas B. personally participated in a
          4   deprivation of Plaintiff’s constitutional rights, was aware of a deprivation and failed to act,
          5   or formed policies that resulted in Plaintiff’s injuries. Plaintiff has made no allegations at
          6   all against Defendant Thomas B. Thus, the Court will dismiss without prejudice Defendant
          7   Thomas B.
          8           C.     Count One
          9           When an inmate claims that prison officials violated his Eighth Amendment rights
         10   by using excessive physical force, the relevant inquiry is “whether force was applied in a
         11   good-faith effort to maintain or restore discipline, or maliciously and sadistically to cause
         12   harm.” Hudson v. McMillian, 503 U.S. 1, 7 (1992). However, the Supreme Court has
         13   made it clear that not every use of physical force violates the Eighth Amendment:
         14                  That is not to say that every malevolent touch by a prison guard gives
         15                  rise to a federal cause of action. See Johnson v. Glick, 481 F.2d [1028,
                             1033 (2nd Cir. 1973)] (“Not every push or shove, even if it may later
         16                  seem unnecessary in the peace of a judge’s chambers, violates a
                             prisoner’s constitutional rights”).
         17
         18   Id. at 9.
         19           Plaintiff’s allegations are insufficient to state a claim that any Defendant used force
         20   maliciously or sadistically to cause harm. Plaintiff does not allege that there was no valid
         21   penological reason for Defendant Perez to direct him to leave his cell, despite being nude,
         22   and it appears Plaintiff refused this instruction. Absent more, Plaintiff’s allegations are too
         23   vague and conclusory to state a claim. Thus, the Court will dismiss without prejudice
         24   Count One.
         25           D.     Count Two
         26           Plaintiff has simply made vague and conclusory allegations against groups of
         27   Defendants, without any factual specificity as to what any particular Defendant did or
         28   failed to do. This is insufficient. See Marcilis v. Twp. of Redford, 693 F.3d 589, 596 (6th


JDDL-K
                                                           -5-
              Case 2:20-cv-01400-JAT--DMF Document 4 Filed 09/08/20 Page 6 of 20




          1   Cir. 2012) (upholding dismissal of Bivens complaint that referred to all defendants
          2   “generally and categorically” because the plaintiff had failed to “‘allege, with particularity,
          3   facts that demonstrate what each defendant did to violate the asserted constitutional right.’”
          4   (quoting Lanman v. Hinson, 529 F.3d 673, 684 (6th Cir. 2008))); Robbins v. Oklahoma,
          5   519 F.3d 1242, 1250 (10th Cir. 2008) (“Given the complaint’s use of either the collective
          6   term ‘Defendants’ or a list of the defendants named individually but with no distinction as
          7   to what acts are attributable to whom, it is impossible for any of these individuals to
          8   ascertain what particular unconstitutional acts they are alleged to have committed.”). Thus,
          9   the Court will dismiss without prejudice Count Two.
         10   IV.    Leave to Amend
         11          For the foregoing reasons, Plaintiff’s Complaint will be dismissed for failure to state
         12   a claim upon which relief may be granted. Within 30 days, Plaintiff may submit a first
         13   amended complaint to cure the deficiencies outlined above. The Clerk of Court will mail
         14   Plaintiff a court-approved form to use for filing a first amended complaint. If Plaintiff fails
         15   to use the court-approved form, the Court may strike the amended complaint and dismiss
         16   this action without further notice to Plaintiff.
         17          Plaintiff must clearly designate on the face of the document that it is the “First
         18   Amended Complaint.” The first amended complaint must be retyped or rewritten in its
         19   entirety on the court-approved form and may not incorporate any part of the original
         20   Complaint by reference. Plaintiff may include only one claim per count.
         21          A first amended complaint supersedes the original Complaint. Ferdik v. Bonzelet,
         22   963 F.2d 1258, 1262 (9th Cir. 1992); Hal Roach Studios v. Richard Feiner & Co., 896 F.2d
         23   1542, 1546 (9th Cir. 1990). After amendment, the Court will treat the original Complaint
         24   as nonexistent. Ferdik, 963 F.2d at 1262. Any cause of action that was raised in the
         25   original Complaint and that was voluntarily dismissed or was dismissed without prejudice
         26   is waived if it is not alleged in a first amended complaint. Lacey v. Maricopa County, 693
         27   F.3d 896, 928 (9th Cir. 2012) (en banc).
         28   ....


JDDL-K
                                                            -6-
              Case 2:20-cv-01400-JAT--DMF Document 4 Filed 09/08/20 Page 7 of 20




          1          If Plaintiff files an amended complaint, Plaintiff must write short, plain statements
          2   telling the Court: (1) the constitutional right Plaintiff believes was violated; (2) the name
          3   of the Defendant who violated the right; (3) exactly what that Defendant did or failed to
          4   do; (4) how the action or inaction of that Defendant is connected to the violation of
          5   Plaintiff’s constitutional right; and (5) what specific injury Plaintiff suffered because of
          6   that Defendant’s conduct. See Rizzo, 423 U.S. at 371-72, 377.
          7          Plaintiff must repeat this process for each person he names as a Defendant. If
          8   Plaintiff fails to affirmatively link the conduct of each named Defendant with the specific
          9   injury suffered by Plaintiff, the allegations against that Defendant will be dismissed for
         10   failure to state a claim.     Conclusory allegations that a Defendant or group of
         11   Defendants has violated a constitutional right are not acceptable and will be
         12   dismissed.
         13          If Plaintiff files an amended complaint, he should be aware that prisoners have a
         14   right under the First and Fourteenth Amendments to litigate their claims “without active
         15   interference by prison officials.” Silva v. DiVittorio, 658 F.3d 1090, 1103 (9th Cir. 2011)
         16   (emphasis in original), overruled on other grounds as stated in Richey v. Dahne, 807 F.3d
         17   1202, 1209 n.6 (9th Cir. 2015). The right of access to the courts is only a right to bring
         18   petitions or complaints to federal court and not a right to discover such claims or even to
         19   ligate them effectively once filed with a court. Lewis v. Casey, 518 U.S. 343, 354 (1996).
         20   The right “guarantees no particular methodology but rather the conferral of a capability–
         21   the capability of bringing contemplated challenges to sentences or conditions of
         22   confinement before the courts.” Id. at 356.
         23          As a matter of standing for an access-to-courts claim, a plaintiff must show that he
         24   suffered an “actual injury”—i.e., “actual prejudice with respect to contemplated or existing
         25   litigation, such as the inability to meet a filing deadline or to present a claim.” Id. at 348
         26   (citation omitted); see also Davis v. Goord, 320 F.3d 346, 352 (2d Cir. 2003) (“Mere ‘delay
         27   in being able to work on one’s legal action or communicate with the courts does not rise to
         28   the level of a constitutional violation.’”) (citations omitted); cf. Silva, 658 F.3d at 1104


JDDL-K
                                                          -7-
              Case 2:20-cv-01400-JAT--DMF Document 4 Filed 09/08/20 Page 8 of 20




          1   (actual injury alleged where plaintiff claimed pending lawsuits had been dismissed as the
          2   result of defendants’ actions). A prisoner must demonstrate that defendants’ conduct
          3   frustrated or impeded him from bringing to court a nonfrivolous or arguable claim he
          4   wished to present. Lewis, 518 U.S. at 353 and n.3.
          5          Plaintiff should also take note that although prisoners have a First Amendment right
          6   to file prison grievances, Rhodes v. Robinson, 408 F.3d 559, 567 (9th Cir. 2005), “[t]here
          7   is no legitimate claim of entitlement to a grievance procedure,” Mann v. Adams, 855 F.2d
          8   639, 640 (9th Cir. 1988), and the failure to follow grievance procedures does not give rise
          9   to a due process claim. See Flournoy v. Fairman, 897 F. Supp. 350, 354 (N.D. Ill. 1995)
         10   (jail grievance procedures did not create a substantive right enforceable under § 1983);
         11   Spencer v. Moore, 638 F. Supp. 315, 316 (E.D. Mo. 1986) (violations of grievance system
         12   procedures do not deprive inmates of constitutional rights). In addition, “[t]he right to
         13   petition the government for redress of grievances . . . does not guarantee a favorable
         14   response, or indeed any response, from state officials. Moreover, the First Amendment’s
         15   right to redress of grievances is satisfied by the availability of a judicial remedy.” Baltoski
         16   v. Pretorius, 291 F. Supp. 2d 807, 811 (N.D. Ind. 2003); see also Ashann-Ra v. Virginia,
         17   112 F. Supp. 2d 559, 569 (W.D. Va. 2000) (failure to comply with state’s grievance
         18   procedure is not actionable under § 1983 and does not compromise an inmate’s right of
         19   access to the courts).
         20   V.     Motion for Appointment of Counsel
         21          In his Motion for Appointment of Counsel, Plaintiff alleges he is unable to afford
         22   counsel, the “substantive issues and procedural matters in this case are too complex for
         23   [his] comprehension and abilities,” and he is housed in a restricted unit, does not
         24   understand American law, only speaks Spanish, and is unable to read or write very well.
         25   He attaches a letter from another inmate who indicates that he prepared the Complaint for
         26   Plaintiff to the best of his abilities, but it is very difficult for Plaintiff to communicate; the
         27   other inmate is being transferred and will be unable to help Plaintiff; and other inmates
         28   cannot come into Plaintiff’s restricted unit to help him.


JDDL-K
                                                            -8-
              Case 2:20-cv-01400-JAT--DMF Document 4 Filed 09/08/20 Page 9 of 20




          1             There is no constitutional right to the appointment of counsel in a civil case. See
          2   Ivey v. Bd. of Regents, 673 F.2d 266, 269 (9th Cir. 1982). In proceedings in forma pauperis,
          3   the court may request an attorney to represent any person unable to afford one. 28 U.S.C.
          4   § 1915(e)(1). Appointment of counsel under 28 U.S.C. § 1915(e)(1) is required only when
          5   “exceptional circumstances” are present. Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.
          6   1991). A determination with respect to exceptional circumstances requires an evaluation
          7   of the likelihood of success on the merits as well as the ability of Plaintiff to articulate his
          8   claims pro se in light of the complexity of the legal issue involved. Id. “Neither of these
          9   factors is dispositive and both must be viewed together before reaching a decision.” Id.
         10   (quoting Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986)).
         11             Having considered both elements, it does not appear at this time that exceptional
         12   circumstances are present that would require the appointment of counsel in this case.
         13   Plaintiff is in no different position than many pro se prisoner litigants. Thus, the Court will
         14   deny without prejudice Plaintiff’s Motion for Appointment of Counsel.
         15   VI.       Warnings
         16             A.     Address Changes
         17             Plaintiff must file and serve a notice of a change of address in accordance with Rule
         18   83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not include a motion for other
         19   relief with a notice of change of address. Failure to comply may result in dismissal of this
         20   action.
         21             B.     Possible “Strike”
         22             Because the Complaint has been dismissed for failure to state a claim, if Plaintiff
         23   fails to file an amended complaint correcting the deficiencies identified in this Order, the
         24   dismissal may count as a “strike” under the “3-strikes” provision of 28 U.S.C. § 1915(g).
         25   Under the 3-strikes provision, a prisoner may not bring a civil action or appeal a civil
         26   judgment in forma pauperis under 28 U.S.C. § 1915 “if the prisoner has, on 3 or more prior
         27   occasions, while incarcerated or detained in any facility, brought an action or appeal in a
         28   court of the United States that was dismissed on the grounds that it is frivolous, malicious,


JDDL-K
                                                            -9-
              Case 2:20-cv-01400-JAT--DMF Document 4 Filed 09/08/20 Page 10 of 20




          1    or fails to state a claim upon which relief may be granted, unless the prisoner is under
          2    imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).
          3           C.     Possible Dismissal
          4           If Plaintiff fails to timely comply with every provision of this Order, including these
          5    warnings, the Court may dismiss this action without further notice. See Ferdik, 963 F.2d
          6    at 1260-61 (a district court may dismiss an action for failure to comply with any order of
          7    the Court).
          8    IT IS ORDERED:
          9           (1)    The Complaint (Doc. 1) is dismissed for failure to state a claim. Plaintiff
         10    has 30 days from the date this Order is filed to file a first amended complaint in compliance
         11    with this Order.
         12           (2)    If Plaintiff fails to file an amended complaint within 30 days, the Clerk of
         13    Court must, without further notice, enter a judgment of dismissal of this action with
         14    prejudice that states that the dismissal may count as a “strike” under 28 U.S.C. § 1915(g)
         15    and deny any pending unrelated motions as moot.
         16           (3)    Plaintiff’s Motion for Appointment of Counsel (Doc. 2) is denied without
         17    prejudice.
         18           (4)    The Clerk of Court must mail Plaintiff a court-approved form for filing a
         19    civil rights complaint by a prisoner.
         20           Dated this 8th day of September, 2020.
         21
         22
         23
         24
         25
         26
         27
         28


JDDL-K
                                                           - 10 -
       Case 2:20-cv-01400-JAT--DMF Document 4 Filed 09/08/20 Page 11 of 20



                   Instructions for a Prisoner Filing a Civil Rights Complaint
                  in the United States District Court for the District of Arizona

1. Who May Use This Form. The civil rights complaint form is designed to help incarcerated
persons prepare a complaint seeking relief for a violation of their federal civil rights. These
complaints typically concern, but are not limited to, conditions of confinement. This form
should not be used to challenge your conviction or sentence. If you want to challenge a state
conviction or sentence, you should file a petition under 28 U.S.C. ' 2254 for a writ of habeas
corpus by a person in state custody. If you want to challenge a federal conviction or sentence, you
should file a motion under 28 U.S.C. § 2255 to vacate sentence in the federal court that entered the
judgment.

2. The Form. Local Rule of Civil Procedure (LRCiv) 3.4(a) provides that complaints by
incarcerated persons must be filed on the court-approved form. The form must be typed or
neatly handwritten. The form must be completely filled in to the extent applicable. All questions
must be answered clearly and concisely in the appropriate space on the form. If needed, you may
attach additional pages, but no more than fifteen additional pages, of standard letter-sized
paper. You must identify which part of the complaint is being continued and number all pages. If
you do not fill out the form properly, you will be asked to submit additional or corrected
information, which may delay the processing of your action. You do not need to cite law.

3. Your Signature. You must tell the truth and sign the form. If you make a false statement of a
material fact, you may be prosecuted for perjury.

4. The Filing and Administrative Fees. The total fees for this action are $400.00 ($350.00 filing
fee plus $50.00 administrative fee). If you are unable to immediately pay the fees, you may
request leave to proceed in forma pauperis. Please review the “Information for Prisoners Seeking
Leave to Proceed with a (Non-Habeas) Civil Action in Federal Court In Forma Pauperis Pursuant
to 28 U.S.C. ' 1915” for additional instructions.

5. Original and Judge=s Copy. You must send an original plus one copy of your complaint and
of any other documents submitted to the Court. You must send one additional copy to the Court if
you wish to have a file-stamped copy of the document returned to you. All copies must be
identical to the original. Copies may be legibly handwritten. This section does not apply to
inmates housed at an Arizona Department of Corrections facility that participates in
electronic filing.

6. Where to File. You should file your complaint in the division where you were confined
when your rights were allegedly violated. See LRCiv 5.1(a) and 77.1(a). If you were confined
in Maricopa, Pinal, Yuma, La Paz, or Gila County, file in the Phoenix Division. If you were
confined in Apache, Navajo, Coconino, Mohave, or Yavapai County, file in the Prescott Division.
If you were confined in Pima, Cochise, Santa Cruz, Graham, or Greenlee County, file in the
Tucson Division. Mail the original and one copy of the complaint with the $400 filing and
administrative fees or the application to proceed in forma pauperis to:


Revised 3/11/16                                  1
     Case 2:20-cv-01400-JAT--DMF Document 4 Filed 09/08/20 Page 12 of 20



       Phoenix & Prescott Divisions:             OR           Tucson Division:
       U.S. District Court Clerk                              U.S. District Court Clerk
       U.S. Courthouse, Suite 130                             U.S. Courthouse, Suite 1500
       401 West Washington Street, SPC 10                     405 West Congress Street
       Phoenix, Arizona 85003-2119                            Tucson, Arizona 85701-5010

7. Change of Address. You must immediately notify the Court and the defendants in writing of
any change in your mailing address. Failure to notify the Court of any change in your mailing
address may result in the dismissal of your case.

8. Certificate of Service. You must furnish the defendants with a copy of any document you
submit to the Court (except the initial complaint and application to proceed in forma pauperis).
Each original document (except the initial complaint and application to proceed in forma pauperis)
must include a certificate of service on the last page of the document stating the date a copy of the
document was mailed to the defendants and the address to which it was mailed. See Fed. R. Civ.
P. 5(a), (d). Any document received by the Court that does not include a certificate of service
may be stricken. This section does not apply to inmates housed at an Arizona Department of
Corrections facility that participates in electronic filing.
    A certificate of service should be in the following form:

       I hereby certify that a copy of the foregoing document was mailed
       this                                     (month, day, year) to:
       Name:
       Address:
                      Attorney for Defendant(s)

       (Signature)

9. Amended Complaint. If you need to change any of the information in the initial complaint,
you must file an amended complaint. The amended complaint must be written on the
court-approved civil rights complaint form. You may file one amended complaint without leave
(permission) of Court within 21 days after serving it or within 21 days after any defendant has filed
an answer, whichever is earlier. See Fed. R. Civ. P. 15(a). Thereafter, you must file a motion for
leave to amend and lodge (submit) a proposed amended complaint. LRCiv 15.1. In addition, an
amended complaint may not incorporate by reference any part of your prior complaint. LRCiv
15.1(a)(2). Any allegations or defendants not included in the amended complaint are
considered dismissed. All amended complaints are subject to screening under the Prison
Litigation Reform Act; screening your amendment will take additional processing time.

10. Exhibits. You should not submit exhibits with the complaint or amended complaint.
Instead, the relevant information should be paraphrased. You should keep the exhibits to use to
support or oppose a motion to dismiss, a motion for summary judgment, or at trial.

11. Letters and Motions. It is generally inappropriate to write a letter to any judge or the staff of
any judge. The only appropriate way to communicate with the Court is by filing a written
pleading or motion.

                                                 2
     Case 2:20-cv-01400-JAT--DMF Document 4 Filed 09/08/20 Page 13 of 20




12. Completing the Civil Rights Complaint Form.

HEADING:
    1. Your Name. Print your name, prison or inmate number, and institutional mailing
    address on the lines provided.

       2. Defendants. If there are four or fewer defendants, print the name of each. If you
       name more than four defendants, print the name of the first defendant on the first line,
       write the words “and others” on the second line, and attach an additional page listing the
       names of all of the defendants. Insert the additional page after page 1 and number it
       “1-A” at the bottom.

       3. Jury Demand. If you want a jury trial, you must write “JURY TRIAL DEMANDED”
       in the space below “CIVIL RIGHTS COMPLAINT BY A PRISONER.” Failure to do so
       may result in the loss of the right to a jury trial. A jury trial is not available if you are
       seeking only injunctive relief.

Part A. JURISDICTION:
       1. Nature of Suit. Mark whether you are filing the complaint pursuant to 42 U.S.C. ' 1983
       for state, county, or city defendants; “Bivens v. Six Unknown Federal Narcotics Agents”
       for federal defendants; or “other.” If you mark “other,” identify the source of that
       authority.

       2. Location. Identify the institution and city where the alleged violation of your rights
       occurred.

       3. Defendants. Print all of the requested information about each of the defendants in the
       spaces provided. If you are naming more than four defendants, you must provide the
       necessary information about each additional defendant on separate pages labeled “2-A,”
       “2-B,” etc., at the bottom. Insert the additional page(s) immediately behind page 2.

Part B. PREVIOUS LAWSUITS:
        You must identify any other lawsuit you have filed in either state or federal court while you
were a prisoner. Print all of the requested information about each lawsuit in the spaces provided.
If you have filed more than three lawsuits, you must provide the necessary information about each
additional lawsuit on a separate page. Label the page(s) as “2-A,” “2-B,” etc., at the bottom of the
page and insert the additional page(s) immediately behind page 2.

Part C. CAUSE OF ACTION:
        You must identify what rights each defendant violated. The form provides space to allege
three separate counts (one violation per count). If you are alleging more than three counts, you
must provide the necessary information about each additional count on a separate page. Number
the additional pages “5-A,” “5-B,” etc., and insert them immediately behind page 5. Remember
that you are limited to a total of fifteen additional pages.

                                                 3
     Case 2:20-cv-01400-JAT--DMF Document 4 Filed 09/08/20 Page 14 of 20




       1. Counts. You must identify which civil right was violated. You may allege the
       violation of only one civil right per count.

       2. Issue Involved. Check the box that most closely identifies the issue involved in your
       claim. You may check only one box per count. If you check the box marked “Other,”
       you must identify the specific issue involved.

       3. Supporting Facts. After you have identified which civil right was violated, you must
       state the supporting facts. Be as specific as possible. You must state what each
       individual defendant did to violate your rights. If there is more than one defendant, you
       must identify which defendant did what act. You also should state the date(s) on which
       the act(s) occurred, if possible.

       4. Injury. State precisely how you were injured by the alleged violation of your rights.

       5. Administrative Remedies. You must exhaust any available administrative remedies
       before you file a civil rights complaint. See 42 U.S.C. § 1997e. Consequently, you
       should disclose whether you have exhausted the inmate grievance procedures or
       administrative appeals for each count in your complaint. If the grievance procedures were
       not available for any of your counts, fully explain why on the lines provided.

Part D. REQUEST FOR RELIEF:
       Print the relief you are seeking in the space provided.

SIGNATURE:
        You must sign your name and print the date you signed the complaint. Failure to sign the
complaint will delay the processing of your action. Unless you are an attorney, you may not bring
an action on behalf of anyone but yourself.


                                         FINAL NOTE

        You should follow these instructions carefully. Failure to do so may result in your
complaint being stricken or dismissed. All questions must be answered concisely in the proper
space on the form. If you need more space, you may attach no more than fifteen additional pages.
But the form must be completely filled in to the extent applicable. If you attach additional pages,
be sure to identify which section of the complaint is being continued and number the pages.




                                                 4
                   Case 2:20-cv-01400-JAT--DMF Document 4 Filed 09/08/20 Page 15 of 20



___________________________________________
Name and Prisoner/Booking Number

___________________________________________
Place of Confinement

___________________________________________
Mailing Address

___________________________________________
City, State, Zip Code

(Failure to notify the Court of your change of address may result in dismissal of this action.)




                                      IN THE UNITED STATES DISTRICT COURT
                                                    FOR THE DISTRICT OF ARIZONA

_________________________________________ ,
(Full Name of Plaintiff)
                                                                               )
                                Plaintiff,
v.                                                                                 CASE NO. __________________________________
                                                                                               (To be supplied by the Clerk)
(1) _______________________________________ ,
(Full Name of Defendant)
                                                                                        CIVIL RIGHTS COMPLAINT
(2) _______________________________________ ,                                                BY A PRISONER

(3) _______________________________________ ,
                                                                                    G Original Complaint
(4) _______________________________________ ,                                       G First Amended Complaint
                                                                                    G Second Amended Complaint
                                Defendant(s).
G Check if there are additional Defendants and attach page 1-A listing them.


                                                                 A. JURISDICTION

1.     This Court has jurisdiction over this action pursuant to:
            G 28 U.S.C. § 1343(a); 42 U.S.C. § 1983
            G 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
            G Other:                                                                                                        .

2.     Institution/city where violation occurred:                                                                           .



Revised 3/11/16                                                                1                                 550/555
                Case 2:20-cv-01400-JAT--DMF Document 4 Filed 09/08/20 Page 16 of 20




                                                        B. DEFENDANTS

1. Name of first Defendant:                                    . The first Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


2. Name of second Defendant:                             . The second Defendant is employed as:
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


3. Name of third Defendant:                                   . The third Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


4. Name of fourth Defendant:                                  . The fourth Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

                                                     C. PREVIOUS LAWSUITS

1.    Have you filed any other lawsuits while you were a prisoner?                         G Yes               G No
2.    If yes, how many lawsuits have you filed?                        . Describe the previous lawsuits:

      a. First prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      b. Second prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      c. Third prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.


                                                                   2
             Case 2:20-cv-01400-JAT--DMF Document 4 Filed 09/08/20 Page 17 of 20



                                            D. CAUSE OF ACTION

                                                       COUNT I
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count I. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies:
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count I?                           G Yes      G No
     c. Did you appeal your request for relief on Count I to the highest level?                  G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .



                                                          3
             Case 2:20-cv-01400-JAT--DMF Document 4 Filed 09/08/20 Page 18 of 20



                                                      COUNT II
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count II. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count II. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies.
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count II?                          G Yes      G No
     c. Did you appeal your request for relief on Count II to the highest level?                 G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .



                                                          4
               Case 2:20-cv-01400-JAT--DMF Document 4 Filed 09/08/20 Page 19 of 20



                                                     COUNT III
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                        .

2.   Count III. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                        .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count III. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                        .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                        .

5.   Administrative Remedies.
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count III?                         G Yes      G No
     c. Did you appeal your request for relief on Count III to the highest level?                G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                .

If you assert more than three Counts, answer the questions listed above for each additional Count on a separate page.




                                                                 5
              Case 2:20-cv-01400-JAT--DMF Document 4 Filed 09/08/20 Page 20 of 20



                                         E. REQUEST FOR RELIEF

State the relief you are seeking:




                                                                                                                .


I declare under penalty of perjury that the foregoing is true and correct.

Executed on
                          DATE                                               SIGNATURE OF PLAINTIFF



___________________________________________
(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)


___________________________________________
(Signature of attorney, if any)



___________________________________________
(Attorney=s address & telephone number)


                                             ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and number
all pages.




                                                         6
